took time to consider; and after two or three days directed the costs to be paid by the complainant. He said there had been a careless delay on the part of the complainant; and the defendant had a right to ascertain, by putting the complainant to prove, whether there had been such a contract, and whether it had been executed on (362) the side of complainant. He had therefore done nothing amiss, and should not be compelled to pay the costs.
NOTE — See White v. Thompson, 21 N.C. 493; see, also, Tindall v.Mounger, 5 N.C. 290. *Page 319